                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                 )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )
                                              )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                           )
ST. JOSEPH PUBLIC LIBRARY,                    )
OFFICER REBECCA HAILEY (IN HER                )
PERSONAL AND PROFESSIONAL CAPACITY)           )
AND ROGER CLARY                               )
                                              )
                                              )
            Defendants                        )



                               FIRST AMENDED COMPLAINT



        [I]mperative is the need to preserve inviolate the constitutional rights of free
        speech, free press, and free assembly in order to maintain the opportunity for free
        political discussion, to the end that government may be responsive to the people,
        and that changes, if desired, may be obtained by peaceful means.
        Charles Evans Hughes, De Jonge v. Oregon, 229 U.S. 353, 365 (1937).

     1. Plaintiff Stacy Arnold presents this complaint under the United States Constitution to

resolve her unlawful detention, charge, and chilling violations of her First Amendment right to

petition on a sidewalk as well as the external grounds of a public library. Plaintiff seeks

declaratory and injunctive relief from Defendant St. Joseph Public Library, due to actions and a

policy that violate that the First Amendment. Due to Defendants’ City of St. Joseph’s, Officer

Rebecca Haley’s and Roger Clary’s willful and egregious Constitutional violations, Plaintiff

seeks not only declaratory and injunctive relief, but also any applicable damages, including, but
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 1




           Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 1 of 32
not limited to, the costs she has incurred and continues to incur in the vindication of her civil

rights. The Constitution is a living document that forms the foundation of our democracy, and

Plaintiff was arrested, intimidated, and prosecuted for engaging in core political speech in the

most appropriate and profoundly compatible place imaginable with discussing matters of public

concern. While Plaintiff seeks multiple forms of relief, she will not be made whole absent a

holding declaring and vindicating her rights, subsequently lifting the chill that Defendants have

placed on the core political speech of Plaintiff and others not before this Court.



                                  JURISDICTION AND VENUE

   2. This action arises under 42 U.S.C. § 1983 to redress the deprivation under color of state

law of rights, privileges and immunities secured by the Constitution of the United States. The

rights sought to be redressed are guaranteed by the First, Fourth and Fourteenth Amendments to

the United States Constitution.

   3. This Court has original subject matter jurisdiction over the federal Constitutional

violations alleged in this Complaint pursuant to the provisions of 42 U.S.C. § 1983, 28 U.S.C. §

1331 and 28 U.S.C. § 1343.

   4. As this Complaint involves a question of actual controversy, this Court has jurisdiction to

grant declaratory relief pursuant to 28 U.S.C. § 2201 and 28 U.S.C. § 2202.

   5. Venue is proper in the District of Western Missouri under 28 U.S.C. § 1391.

   6. This Court has the authority to grant Plaintiff’s prayer for costs, including any applicable

       attorney’s fees, under 42 U.S.C. § 1988.

                                             PARTIES

   7. Plaintiff Stacy Arnold frequently works as a canvasser. Canvassing involves talking with

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 2




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 2 of 32
people about matters of public concern and often also involves facilitating the collective action

of people who share the same values, to the end that those values may be reflected in the society

in which we find ourselves. While Plaintiff has worked for many causes she believes in, no cause

is closer to her than her belief that people who are working hard and playing by the rules deserve

a fair playing field and should not be living in poverty. Plaintiff has experienced economic

insecurity herself and has worked in restaurants alongside hard-working people who frequently

had to make decisions between paying for rent, healthcare and childcare—decisions that no

human being should ever have to make. While Plaintiff was “on-the-clock” when the incident

described herein occurred, she chose the position, consistent with her work record over the last

six years, because it allowed her a structured and meaningful opportunity to discuss public

questions and affect change.

   8. Defendant City of St. Joseph was and still is a municipal corporation, organized and

existing under the Laws of the State of Missouri.

   9. Defendant St. Joseph Public Library was and still is a political subdivision of Missouri

and a public entity that provides library facilities and library services to the St. Joseph area.

   10. Defendant Officer Rebecca Hailey was and still is a police officer for the City of St.

Joseph. She is sued in her personal and professional capacity.

   11. Defendant Roger Clary was a security guard for the East Hills Mall. Defendant Roger

Clary’s contested conduct constituted state action.

                                   STATEMENTS OF FACT

   12. On or around noon on January 30, 2018, Plaintiff was circulating a petition in front of

the East Hills Library, a library within the St. Joseph Public Library branch.

   13. Plaintiff was positioned on the exterior grounds of the East Hills Library, and was

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 3




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 3 of 32
circulating a petition registered with the state of Missouri to raise the minimum wage. Plaintiff

asked patrons entering and exiting the library if they would like to sign her petition, while not

positioning herself as to block the ingress or eress of patrtons. Plaintiff was petitioning the way

that she always does: she would smile and greet people when she saw them, and then would

approach them, casually but non-threateningly—as though she were approaching a friend—and

tell them about the petition. If anyone indicated that they were not a registered voter, had already

signed the petition, did not support the petition, or wanted Plaintiff to go away, Plaintiff smiled

at them and told them to have a good day.

   14. At no time did Plaintiff cause crowds to gather.

   15. As foot traffic was fairly limited, Plaintiff did ask some individuals in their cars in the

single-row parking lot facing the library. Plaintiff did this by positioning herself about five (5)

feet from people in vehicles and smiling, holding up the petition, and making eye contact. If the

occupant of a vehicle rolled their window down, Plaintiff would ask him or her to sign her

petition. At no time did Plaintiff block or impede vehicular traffic.

   16. Plaintiff had petitioned in front of the library the preceding Saturday with no problems

whatsoever. At no point on the preceding Saturday was she approached by an employee or agent

of the Library with a request that she stop petitioning or amend any aspect of how she was

petitioning.

   17. Shortly after Plaintiff had begun petitioning on January 30, 2018, a mall security vehicle

arrived. Two individuals were inside of the vehicle. One individual (later identified via Sunshine

request as Defendant Roger Clary) told Plaintiff that she could not petition at the library. Upon

information and belief, these individuals arrived per the complaint of a librarian.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 4




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 4 of 32
    18. Neither Defendant Roger Clary nor the individual accompanying him expressed any

complaint or concern about the way Plaintiff was petitioning. Neither or them asked Plaintiff to

acquiesce to any type of petitioning restriction. Neither of them informed Plaintiff that there was

a designated area or asked her to remain in or move to said area. Neither of them asked Plaintiff

to stop talking to people in their cars. Neither or them referred Plaintiff to the library director or

her designee. Neither of them mentioned any adequate, alternative locations from which Plaintiff

could petition. Neither of them differentiated property belonging to the library and property

belonging to the mall. On the contrary, Defendant Roger Clary told Plaintiff that the librarian

had called to complain about Plaintiff’s petitioning, that the mall owned the entire library

grounds and that no one had ever been allowed to petition there.

    19. Before the incident complained of herein transpired, Plaintiff had googled, “Can I

petition in front of a public library?” and the first result linked her to Groene v. Seng1 2006 WL

5680261 (D. Neb. June 29, 2006), which she had read. Like any reasonable person reading that

decision, Plaintiff rightfully believed that she had a right to petition in front of the library. She

rightfully pointed out to the then-nameless security guard—Defendant Roger Clary—that she

had a First Amendment right to petition in front of the library. She told him that if he thought

otherwise that he would need to call the police and have them make a determination. She also

told him that if the police agreed with him that she would get the badge number of the officer

and leave.

    20. The then-nameless security guard, Defendant Roger Clary, became irritated. Plaintiff told




1
 As of June 18, 2019, this is still the first result on google for “Can I petition in front of a public library?”
https://blog.librarylaw.com/librarylaw/2006/07/can_you_prohibi.html
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 5




            Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 5 of 32
him that if she were at the mall she would happily leave, to which Defendant Roger Clary argued

that the library was no different than the mall. Plaintiff Stacy Arnold and Defendant Roger Clary

verbally disagreed with each other over at least two Constitutional questions: 1) whether or not

petitioning in front of a public library is protected by the First Amendment and 2) whether or not

petitioning in front of a public library with private ownership is protected by the First

Amendment. Notably, Plaintiff Stacy Arnold and Defendant Roger Clary did not verbally

disagree over whether or not confining petitioning to a designated area in front of a library was a

permissible restriction under the First Amendment, as Defendant Roger Clary made Plaintiff

aware of no such designated area, claiming, once again, that the mall owned the entire library

and that no one had ever been allowed to petition there.

   21. Defendant Roger Clary called the police. A recording of this call obtained via

a Sunshine request to the St. Joseph PD and redacted by an agent of Plaintiff was delivered to the

Court along with Plaintiff’s original complaint as Exhibit A. Plaintiff incorporates this

recording—hereinafter “Exhibit A”—by reference.

   22. Plaintiff Stacy Arnold then called her boss, who, at Plaintiff’s request, also called the

police. A recording of this call obtained via a Sunshine request to the St. Joseph PD and redacted

by an agent of Plaintiff was delivered to the Court along with Plaintiff’s original complaint as

Exhibit B. Plaintiff incorporates this recording—hereinafter “Exhibit B”—by reference. In the

recording, the individual who was Plaintiff’s boss at the time of the conduct complained of

herein says that he wants to “make sure she [Plaintiff] has a right to be at a public library

petitioning.” The operator did not indicate that Plaintiff should leave or stop petitioning but did

indicate that an officer was on the way and would make a determination.

   23. The call for service report regarding this incident indicates that Defendant

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 6




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 6 of 32
Roger Clary placed his call to the police around 12:10 pm and that Plaintiff’s boss placed his call

to the police around 12:14 pm. Plaintiff obtained a copy of the call for service report via a

Sunshine request. A redacted copy is attached hereto as Exhibit C.

   24. Plaintiff then asked the then-nameless security guard—Defendant Roger Clary—for his

name so that she could follow up regarding the incident, as Plaintiff had a suspicion that he was

not being truthful, and he refused to tell her his name. Plaintiff recorded the Defendant security

guard refusing to tell her his name. A copy of this recording was delivered to the Court with

Plaintiff’s original complaint as Exhibit D. This recording—hereinafter “Exhibit D”—is

incorporated herein by reference. The other individual who was in the vehicle—Zachary

Langford—who gave no command to leave, gave Plaintiff his card. In fact, the only recollection

that Plaintiff has of leaving the sidewalk area and stepping onto the parking lot after mall

security arrived was to walk forward in order to accept the card of Zachary Langford.

   25. Plaintiff was out of earshot of mall security and on the phone with her boss when two

officers arrived. Defendant Officer Rebecca Hailey stepped out of her vehicle. “Get off your

phone,” she commanded Plaintiff, and Plaintiff got off her phone, without argument and without

question. Defendant Officer Rebecca Hailey then dramatically asked Plaintiff “What are you

doing, on private property?” and immediately followed this question with a command for

Plaintiff to “give me your ID.” And Plaintiff walked forward towards Defendant Officer

Rebecca Hailey to give her Plaintiff’s ID, without argument and without question. The call for

service report regarding this incident—Exhibit C—displays Plaintiff’s full name and birthdate in

the description added at 12:28:06 as well as a number resembling Plaintiff’s ID number—one

digit is missing—at 12:28:20.

   26. Defendant Officer Rebecca Hailey then asked Plaintiff something to the effect of if she

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 7




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 7 of 32
was aware that she could not petition at the library, and to this Plaintiff did not agree. Plaintiff

then rightfully stated that she was “aware that this a public forum.” Plaintiff recorded the

interaction from this point onward until her phone was unlawfully seized. A copy of this video

was delivered to the Court along with Plaintiff’s original complaint as Exhibit E. This video—

hereinafter “Exhibit E”—is incorporated herein by reference. Defendant Officer Rebecca Hailey

then responded with “it’s actually not,” at which point Plaintiff vocalized that if Defendant

Officer Rebecca Hailey wanted her to leave that she would leave, requested the defendant

officer’s badge number, and indicated that she, Plaintiff, would not disobey an order.

   27. Defendant Officer Rebecca Hailey then alleged that Plaintiff was trespassing because the

security guard had already asked her to leave. Plaintiff repeated her request for the badge number

of the defendant officer.

   28. Defendant Officer Rebecca Hailey did not provide Plaintiff with her badge number.

   29. Instead, she said, “we’re gonna do this the easy way.” She then turned directly to

Defendant Roger Clary and asked him if he wanted to prosecute for trespassing. Defendant

Roger Clary said “yeah,” and Defendant Officer Rebecca Hailey said “perfect,” and then she

proceeded to put Plaintiff in pink handcuffs that resembled a sex toy.

   30. Plaintiff did not resist arrest, and excessive force was not used.

   31. Defendant Officer Rebecca Hailey did not, at any time, distinguish between property

belonging to the library and property belonging to the mall. She did not make Plaintiff aware of

any designated area and/or ask Plaintiff to move to or remain in said area. And she certainly did

not inform Plaintiff of any adequate, alternative areas in which she could petition or discuss

public questions.

   32. While Defendant Officer Rebecca Hailey was giving Plaintiff a free ride to the Buchanan

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 8




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 8 of 32
County Jail, she raised her voice, and, with a tone of anger, indicated that petitioning in St.

Joseph was becoming “a really big problem.” “Are there more of y’all?” Defendant Officer

Rebecca Hailey asked the handcuffed Plaintiff, as though the Constitution were a dead letter, and

petitioning were an act of civil disobedience. But all of this was not enough for Defendant.

   33. Instead of reporting the facts of the incident thus far complained of herein as they

transpired, Defendant Officer Rebecca Hailey cooked up her own alternative version of events.

Plaintiff’s police report, which is attached hereto as Exhibit F, contains at least two counts of

material misrepresentation.

       (a): Defendant Officer Rebecca Hailey wrote that Plaintiff “immediately became verbally

       combative with officers and said she didn’t have to leave because it was her First

       Amendment right.” While Plaintiff indeed expressed disagreement with the Defendant

       Officer over the library’s status as a public forum, she obeyed the Defendant Officer’s

       every command. Plaintiff did not tell Defendant Officer Rebecca Hailey that she didn’t

       have to leave, nor did Plaintiff think that would have been a good strategy to help her

       cause. As stated above in paragraph 26, Plaintiff made it clear that if Defendant Officer

       Rebecca Hailey wanted her to leave that she would leave, requested the badge number of

       Defendant, and said that she would not disobey Defendant’s order. Moreover, far from

       “immediately becom[ing] verbally combative with officers,” Plaintiff obeyed the orders

       of the responding officer: she got off of her phone when told to do so by Defendant

       Officer Rebecca Hailey and she gave Defendant Officer Rebecca Hailey her

       identification as instructed, without argument and without question.

       (b): Defendant Officer Rebecca Hailey also wrote that Zachary Langford—not the then-

       nameless security guard—was the one who made the complaining call to dispatch, as

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 9




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 9 of 32
       well as the one who said that he wanted to prosecute for trespassing. In actuality, the

       security guard who refused to tell Plaintiff his name, Defendant Roger Clary, is the one

       who called dispatch (a fact evidenced by the call for service report—Exhibit C) as well as

       the one who indicated that he wanted to prosecute for trespassing. For the court’s

       reference, Plaintiff has also included a snippit of the call for service report below, and has

       circled the name of the caller.




       Plaintiff has also included snippits from her police report below for the court’s reference.

       The name of the person who Defendant Officer Rebecca Hailey indicated was the

       complainant is circled.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 10




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 10 of 32
   34. Plaintiff was charged with violating the St. Joseph City Code Ordinance 20-51. The

ordinance reads as follows: “Trespass. (a) A person commits the offense of trespass if he enters

or remains unlawfully upon real property of another. The fact that a person has no intent to enter

unlawfully or remain unlawfully is no defense to this section. (b) A person enters unlawfully or

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 11




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 11 of 32
remains unlawfully in or upon premises when he is not licensed or privileged to do so. A person

who, regardless of his purpose, enters or remains in or upon premises which are at the time open

to the public does so with license and privilege unless he defies a lawful order not to enter or

remain, personally communicated to him by the owner of such premises or by other authorized

person. A license or privilege to enter or remain in a building which is only partly open to the

public is not a license or privilege to enter or remain in that part of the building which is not open

to the public. (c) Trespass is a misdemeanor. (Code 1969, § 16-140(b)(5); Gen. Ord. No. 834, §

1(16-48), 11-13-90) State law reference(s)--Similar provisions, RSMo 569.010(8), 569.150.”

   35. The “victim” that was listed on Plaintiff’s police report was none other than society.

While the freedom of speech does not depend upon the popularity of said speech, or the

likelihood that said speech will result in social change, if “society” can reasonably be defined to

include the electorate of Missouri, 62% of them, like Plaintiff, also believed that working people

deserve more, and voted to approve the measure; and, partially because of the petitioning of

Plaintiff and others, the government was responsive to the people, and a change that was desired

by the people was secured by peaceful means. Yet this same “society” is listed as a victim on

Plaintiff’s police report, even though Plaintiff was engaging in core political speech in front of a

public library, the most profoundly compatible place imaginable with discussing such important

public questions.

   36. The East Hills Library was not listed on the police report. The East Hills Mall and the

East Hills Library have separate addresses. The address of the East Hills Mall is 3702 Frederick

Ave, St. Joseph, MO 64506. The address of the East Hills Library is 502 N Woodbine Rd, St.

Joseph, MO 64506.

   37. (a) There is a sidewalk that runs parallel to the entrance of the East Hills Library.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 12




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 12 of 32
Pictures of this sidewalk are attached hereto as Exhibits G, H, I and J. Although it extends far

beyond the front library doors, the sidewalk has a beginning and an end. (b) In front of the

sidewalk is a single row of parking spaces, in front of the spaces is a vehicular pass-through that

cars must utilize to access the library, and on the other side of the vehicular pass-through sits the

mall parking lot. (c) A statue of a girl with a dove surrounded by sidewalk now stands in place

of what was once five parking spaces in the single row of spaces in front of the library. A copy

of what appears to be a blueprint for trading the parking spaces for the installation of a statue and

related landscaping is attached hereto as Exhibit K. This document was provided to Plaintiff by

Mary Beth Revels, the library director. (d) The sidewalk surrounding the statue is intertwined

with and physically indistinguishable from the sidewalk that is parallel to the library. (e) There

are four benches, two to the right and two to the left of the statue. (f) Between the statue and the

sidewalk are rocks. (g) There was, at the time of Plaintiff’s arrest, and on January 2, 2019, a sign

in the rocks that read: “Rock Garden/Take a rock for inspiration/Share one for motivation/or/

Leave a rock to help the garden grow!” A picture of this sign is attached hereto as Exhibit L. (h)

Messages as well as artwork were displayed on some of the rocks in the garden. (i) There is a

plaque in front of the statue that reads: “Girl With Dove/Artist: Tom Corbin/Generously donated

to the St. Joseph Public Library by the Bradley Charitable Trust and the William T. Kemper

Foundation Commerce Bank, Trustee.” A picture of this plaque is attached hereto as Exhibit M.

(j) According to Google maps, public bus stops 13 and 19 are located in front of the statue.

    38. Although Defendant Roger Clary told Plaintiff that the East Hills Mall owned the entire

library grounds, this was misrepresentation, most likely malicious misrepresentation. Upon

information and belief: (a) The public library itself owns the property from and including the

parallel sidewalk (not to include the parts of the sidewalk to the front, right and left of the statue).

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 13




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 13 of 32
A copy of the final plat of the library knoll is attached hereto as Exhibit N. This copy was given

to Plaintiff by Mary Beth Revels. A copy of the property line for the East Hills Library—502 N

Woodbine Ave—obtained from the St. Joseph Department of Public Works and Transportation

is attached hereto as Exhibit O. (b) The East Hills Mall owns the parking spaces. (c) An area

where five parking spaces used to be is owed by the mall with an easement granted to the library

for the purpose of the installation of a statue and related landscaping. A copy of the easement,

obtained via informal request to Mary Beth Revels, is attached hereto as Exhibit P. (d) Plaintiff

was standing in the easement area when she was arrested.

   39. The library had a published policy on petitioning and the distribution of literature at the

time of Plaintiff’s arrest. This policy indicated that petitioning was allowed in undifferentiated

“areas designated by staff.” It also indicated that petitioners were “not to pursue patrons.”

Plaintiff obtained a copy of this policy via informal request to Mary Beth Revels; it is attached

hereto as Exhibit Q. Another similar, but more detailed policy adopted on 3/27/18 included

specific locations of designated areas as well as a picture of the designated area in front of the

East Hills Library. The policy was once again revised/edited on July 8/23/2019. Among the edits

are the inclusion of “public assembly” and a shift in the location of the designated area at the

East Hills Library. A copy of the library policy on petitioning as of 12/12/2019 is attached hereto

as Exhibit R.

   40. Neither Defendant Roger Clary nor Zachary Langford made Plaintiff aware of any

distinction in property ownership. Nor did either of them ask Plaintiff to move to a designated

area; Defendant Roger Clary claimed that the mall owned everything and told Plaintiff that no

one had ever been allowed to petition at the library. To the best of Plaintiff’s recollection—and

certainly unbeknownst to her at the time—she moved back and forth several times between the

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 14




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 14 of 32
publicly owned sidewalk that served a public purpose and the physically indistinguishable

privately owned sidewalk that served a public purpose/easement. Once, as Plaintiff traversed

from the public property to the private property/easement, Defendant Roger Clary gave her the

following “command”: “you just stay right there,” he said smugly. In between the arrival of

mall security and the police, Plaintiff recalls asking two people/parties to sign her petition. To

the best of Plaintiff’s recollection, both of these asks were made on library property (on the

publicly owned sidewalk), and at least one of them resulted in a citizen signing the petition. As

stated in paragraph 24, the only recollection that Plaintiff has of stepping onto the parking lot

after the arrival of mall security was to accept the card of Zachary Langford.

   41. There could not be a place more profoundly compatible with discussing public

questions and petitioning than on the external grounds of a public library. Given former Chief

Justice Charles Evans Hughes’s observation that it is through free discussion that changes may

be obtained through peaceful means, the area around the statue itself is also uniquely and

profoundly compatible with discussing public questions: according to the sculptor of the statue, it

was originally dedicated to the United Nations as a symbol of peace. Moreover, the interactive

rock garden, that seems to invite passersby to contemplate meaning, further rings of profound

compatibility with discussing public questions.

   42. Case law, in addition to supporting Plaintiff’s right to discuss public questions in public

places that are compatible with public discourse, also supports Plaintiff’s right to evoke First

Amendment concerns on both the public property and the private property that is used for public

purposes, Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 801 (1985) (“[A]

speaker must seek access to public property or to private property dedicated to public use to

evoke First Amendment concerns” (emphasis added)). While the cases that Plaintiff would

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 15




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 15 of 32
characterize as the closest factual analogues to her situation present only persuasive authority,

two courts had specifically considered the question of the public fora status of the external

grounds of a public library as of January 30, 2018. One determined that they were public fora,

Prigmore v. City of Redding, 211 Cal. App. 4th 1322, 1328 (2012) (holding that “the trial court

correctly determined the area outside the Library to be a public forum”), and concluded that

“leafletting on the walkways and entrance of the Library must be permitted according to the

principle that ‘one who is rightfully on a street which the state has left open to the public carries

with him there as elsewhere the constitutional right to express his views in an orderly

fashion…,’” id. at 1340 (citing Jamison v. Texas, 318 U.S. 413, 416 (1943)). The other

determined that they were likely public fora. Deans v. Las Vegas Clark Cnty Library Dist. 220 F.

Supp. 3d 1058, 1060 (D. Nev. 2016). Moreover, the case referenced in paragraph 19 above,

Groene v. Seng, 2006 WL 5680261 (D. Neb. June 29, 2006), specifically addressed the question

of petitioning on the non-perimeter sidewalks of publicly and privately owned government

buildings, including libraries, and determined that these sidewalks/walkways were “likely public

fora.” It is in this context that the City of St. Joseph charged Plaintiff with trespassing.

   43. Plaintiff sat in the St. Joseph municipal courtroom on March 6, 2018, a day before her

arraignment was scheduled, and watched the judge. She noted a sign in the back of the

courtroom that read “you are URGED not to plead guilty if you do not think that you are guilty.”

Plaintiff hired and paid a criminal defense attorney the morning of March 7, 2018, prior to her

arraignment. Plaintiff nevertheless arrived at the municipal court at the time her arraignment was

scheduled; she was told that she was still on the docket and was referred to the prosecuting

attorney. “You don’t have an attorney,” the prosecuting attorney said to Plaintiff, in a tone that

was menacing and taunting.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 16




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 16 of 32
    44. The trespassing charge against Plaintiff was eventually dismissed; however, this did not

occur until July 25, 2018, long after Defendant City of St. Joseph was shown the video of

Plaintiff telling Defendant Officer Rebecca Hailey that she would not disobey an order, and five

(5) days before Plaintiff was scheduled for trial in the St. Joseph municipal court.

    45. All acts alleged herein of the Defendants, and their members, officers, agents, employees

or persons acting at their behest or direction, were done under color and pretense of law.

    46. Plaintiff paid $350 for a criminal defense attorney to review her case and then $1500 for

the defense of the charge. Plaintiff paid a Sunshine request fee in the amount of $42.30 to the St.

Joseph Police Department for information related to this incident. Furthermore, she has thus far

has incurred courier fees in the amount of $450 related to obtaining information about the

incident complained of herein.

    47. Plaintiff lost wages for multiple reasons directly attributable to the incident complained

of herein. Plaintiff was unable to work on the day following the incident as she was in a state of

psychological shock due to the difficulty of reconciling petitioning in front of a public library

with getting arrested. Plaintiff also missed work on at least several occasions to perform tasks in

St. Joseph directly related to this incident to include: researching the title of the property in

question, finding and retaining a criminal defense attorney, watching the judge so that she could

make an assessment as to whether or not pleading pursuant to her conscience might land her the

maximum penalty (which is six months in jail), and appearing for her arraignment.

    48. Plaintiff has since incurred numerous expenses in the furtherance of vindicating her civil

rights, including, but not limited to, Plaintiff’s Westlaw bill, Plaintiff’s PACER bill, Plaintiff’s

membership to the LA Law Library, Plaintiff’s membership to Courtroom 5, Plaintiff’s civil

lawsuit basics classes and Plaintiff’s civil rights class.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 17




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 17 of 32
     49. Plaintiff, who had never before been arrested, found the experience unsettling, and also

experienced damages in that she experienced apprehension, mental distress, inconvenience,

anxiety, feelings of unjust treatment, and emotional pain and suffering. In fact, Plaintiff

experienced feelings of unjust treatment, apprehension, mental distress, inconvenience, anxiety

and emotional pain and suffering for which each and every cause of action herein was a moving

force. Plaintiff’s discovery of the misrepresentation on her police report as well as the fact that

Defendant Roger Clary had misrepresented the property ownership in particularly struck Plaintiff

as an abomination of ordered liberty, and Plaintiff was overwhelmed with feelings of anxiety,

feelings of unjust treatment, and the uncertainty of justice.

     50. Plaintiff has been injured by the Constitutional violations complained of herein, and

Plaintiff is entitled to equitable relief, costs, and damages.

     51. Moreover, Plaintiff has suffered the loss of First Amendment freedoms and irreparable

harm. Defendants’ policies and actions against Plaintiff and her speech have a chilling effect on

the Free Speech rights of Plaintiff and others not before this Court.

     52. Plaintiff would like to return to the external grounds of the East Hills Library to petition

for another cause she cares about in the future, both because it is an area wholly and profoundly

compatible with petitioning, and also because Plaintiff wishes to lift the chill that Defendants

have shadowed before the First Amendment rights of Plaintiff and those not before this court.

                                 FIRST CAUSE OF ACTION
             VIOLATION OF THE FIRST AND FOURTEENTH AMENDMENTS
                        OF THE UNITED STATES CONSTITUTION
                 FREEDOM OF SPEECH - CONSTITUTIONAL QUESTION
    (against Defendants City of St. Joseph, Defendant Officer Rebecca Hailey in her Official
                           Capacity2 and St. Joseph Public Library)

2
 Plaintiff has no interest in arguing that the City of St. Joseph and Officer Rebecca Hailey in her official capacity do
not function as the same suable entity; they are listed separately here to as accurately as possible describe who did
what to whom.
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 18




           Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 18 of 32
    53. Plaintiff hereby incorporates by reference all foregoing allegations as if set forth fully

herein.

    54. The library policy on petitioning was and is facially invalid; it is/was not narrowly

tailored to serve a cognizable, much less a compelling/significant government interest, nor is it

reasonable. Specifically, confining human communication to a box on the external grounds of a

public library is unnecessary to achieve any cognizable government interest and moreover it

places a substantial burden on speech—it elevates perceived public inconvenience above our

rights as citizens to speak freely and naturally with other citizens about public questions.

Furthermore, the library policy also contained/s a clause—“must not pursue patrons”—that is

impermissibly vague in that it covers over multiple distinctions and affords unbridled discretion

to city officials and employees in its interpretation, affording Defendants ample opportunity to

enforce the policy in an ad hoc, arbitrary and/or discriminatory manner.3

    55. A library is a forum for information and ideas.

    56. Wherever the title of a public library may rest, St. Joseph City Code Ordinance 20-51 is

unconstitutional as applied to peacefully petitioning on its exterior grounds.

    57. Moreover, St. Joseph City Code Ordinance 20-51 is unconstitutional as applied to

peacefully petitioning on a public sidewalk, including all of the public sidewalk surrounding the

East Hills Library.

    58. Even if the private property in question (which serves the same public purpose as the




3
 The policy in effect on January 30, 2018, the date when Plaintiff was arrested, did not specify where the designated
areas were located, allowing further unbridled discretion to library staff to enforce the policy in an ad hoc manner.
Plaintiff seeks no monetary relief from this because: 1) Defendant St. Joseph Public Library enacted a
different/revised policy specifying the locations of the designated areas and 2) while Plaintiff maintains that the
policy itself is facially invalid, she greatly appreciated the revision.
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 19




           Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 19 of 32
public property and is physically indistinguishable from the same) is not subject to First

Amendment protection, the library policy on petitioning as applied to the publicly owned

exterior grounds of the East Hills Library was and is facially invalid; it is/was not narrowly

tailored to serve a cognizable, much less a compelling/significant government interest, nor is it

reasonable.

     59. Defendant Officer Rebecca Hailey, in her official capacity, did not inform Plaintiff of

any adequate alternative locations from which Plaintiff could petition, chilling and preventing

the effective exercise of Plaintiff’s First Amendment rights.

     60. Defendant City of St. Joseph did not—at any stage of its involvement—adhere to the

First Amendment requirement to give the benefit of any doubt to protecting rather than stifling

Plaintiff’s speech.

     61. Plaintiff’s arrest, charge and prosecution were not passive.

     62. Plaintiff would like to return to both the publicly and privately owned external grounds

of East Hills Library to petition about causes that she cares about in the future and to lift the chill

that Defendants have placed on core political speech.

WHEREFORE, Plaintiff respectfully prays that this court:

A.      Enter a judgment of declaratory and injunctive relief.


                             SECOND CAUSE OF ACTION
                     VIOLATION OF THE FIRST AMENDMENT
                     OF THE UNITED STATES CONSTITUTION
                               FREEDOM OF SPEECH -
                VIOLATION OF A CLEARLY ESTABLISHED RIGHT
 (against Defendants St. Joseph Public Library, Roger Clary, Officer Rebecca Hailey—in
                     her personal capacity—and City of St. Joseph)


     63. Plaintiff hereby incorporates by reference all forgoing allegations as if set forth fully

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 20




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 20 of 32
herein.

    64. In their enthusiasm to sock it to Plaintiff (re: the Constitutional question at issue in the

preceding cause of action), Defendants swept a violation of Plaintiff’s clearly established rights

under the umbrella of said enthusiasm.

    65. The ability of petitioners to “stand outside library buildings on library district property in

areas designated by staff” had been clearly established since 3/8/2010 on what was then the

published guidelines on petitioning and the distribution of literature. See Exhibit Q. It was also

clearly established, on January 30, 2018, that the First Amendment activity is protected in

designated areas. Moreover, on January 30, 2018, it was clearly established that the East Hills

Mall did not own the entire library grounds. See Exhibits N and O.

    66. Even assuming, arguendo, that Defendant Roger Clary, who refused to identify himself,

was an authorized person within the meaning of the St. Joseph Code Ordinance 20-51, his

command that Plaintiff leave the “mall property”/entire undifferentiated library swept within its

ambit property titled to the library, including the nominally clearly established “area[] designated

by staff.”

    67. The notion that a lawful command to leave the real property of another can include both

the real property of the party in question + more real property that does not actually belong to

the party in question defies ordered liberty. Defendant Roger Clary’s command maliciously

misidentified the ownership of the premises in question (the library), and as such it was not a

lawful command.

    68. The call for service report—Exhibit C—indicating that Plaintiff was “in front of the

library,” coupled with Defendant Roger Clary’s call to the non-emergency line—Exhibit A—in

which he states that Plaintiff is “right here in front of the library” and that the “library did call to

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 21




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 21 of 32
complain about it,” provides referential support to an already reasonable inference that

Defendant Roger Clary, indeed, asked Plaintiff to leave the entire library grounds without

differentiating the public and the private property. Moreover, Defendant Roger Clary’s other

“command”/smug suggestion to Plaintiff that she “just stay right there” when, unbeknownst to

Plaintiff, she traversed from the publicly owned sidewalk serving a public purpose to the

physically indistinguishable privately owned sidewalk serving a public purpose—if accepted as

true—supports a reasonable inference that Defendant Roger Clary’s misrepresentation of the

ownership of the exterior grounds of the library was malicious.

   69. Defendant Officer Rebecca Hailey—and indeed, any reasonable officer responding to

the call—should have been aware that the area in question was “the library;” it is described as

such on the call for service report (Exhibit C).

   70. Either Defendant Officer Rebecca Hailey made no effort to decipher 1) to whom the

external grounds of the library were titled and 2) if petitioning was allowed under the First

Amendment on the external grounds of the library (in a designated area or otherwise), or,

alternatively, already knew the answers to 1) and 2) and willfully discarded this knowledge.

   71. Plaintiff was not a danger to anyone; there was no assertion from any party that she was,

and, especially given that calls to the non-emergency line had been placed on behalf of both

Plaintiff and Defendant Roger Clary outlining a difference of opinion, any reasonable officer

would have, at the bare minimum, found out to whom the library grounds were titled as well as if

there were a clearly established right to petition there.

   72. Defendant Officer Rebecca Hailey denied Plaintiff access to the entire exterior library

grounds—the private property, the easement, and the public property, including the clearly

established (at least nominally) designated area—for the purpose of petitioning and discussing

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 22




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 22 of 32
public questions with her fellow citizens living in a democratic society in violation of Plaintiff’s

constitutionally protected right of free speech. The method by which Defendant Officer Rebecca

Hailey denied Plaintiff access was not by asking her to leave, but instead by arresting her.

    73. The City of St. Joseph charged Plaintiff with violating ordinance 20-51, and did not drop

this charge until five (5) days before Plaintiff was scheduled for trial on July 30, 2018, which had

a chilling effect on Plaintiff’s speech as well as the speech of others not before this Court.

WHEREFORE, Plaintiff respectfully prays that this court:

    A.      Grant Plaintiff declaratory and injunctive relief against all Defendants. Grant Plaintiff

            any and all applicable nominal, compensatory, general and punitive damages against

            Defendants Rebecca Hailey, Roger Clary and City of St. Joseph.



                               THIRD CAUSE OF ACTION
                            VIOLATION OF DUE PROCESS
                             FABRICATION OF EVIDENCE
           (against Defendant Officer Rebecca Hailey - in her individual capacity)

    74. Plaintiff hereby incorporates by reference all forgoing and subsequent allegations as if

set forth fully herein.

    75. At the time in which Defendant Officer Rebecca Hailey willfully, deliberately and

maliciously wrote lies on Plaintiff’s police report, the right to be free from falsified material

evidence was—and still is—implicit in any meaningful conceptualization of ordered liberty.

    76. Under no circumstances would any objectively reasonable officer think it lawful to make

up evidence.

    77. Defendant Officer Rebecca Hailey’s material misrepresentation on Plaintiff’s police

report is conscience-shocking in that it: 1) is consistent with using her badge of authority to

protect and serve her own ego as well as the ego of her co-conspirator Defendant Roger Clary,
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 23




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 23 of 32
instead of protecting and serving the people and 2) corrupts the truth-seeking function of the trial

process.

    78. The difference between obeying and disobeying an officer of the law is material. See

Exhibit E of Plaintiff telling Defendant Officer Rebecca Hailey that is she wanted her to leave

that she, Plaintiff, would leave. Compare to Plaintiff’s police report—Exhibit

F—which reads that “she [Plaintiff] said that she didn’t have to leave because it was a public

place.” The inconsistency between Plaintiff’s video and Plaintiff’s police report lends referential

support to an already reasonable inference supporting Plaintiff’s allegation that Defendant

Officer Rebecca Hailey’s aforementioned statement on Plaintiff’s police report was false.

    79. The proper identity of the complaining party is also material and a prerequisite for any

factfinder to determine any other factual dispute. Specific to the context here, Plaintiff’s

allegation that Defendant Roger Clary misrepresented the title of the property in question would

have to overcome at least two hurdles before it could be presented to a factfinder: 1) It would be

Plaintiff’s word against Defendant Officer Rebecca Hailey’s word that Zachary Langford was

indeed not the complaining party, and 2) Plaintiff had no clue as to who the actual complaining

party was.4 The inconsistency between the complaining party listed on the call for service

report—Exhibit C—and the complaining party listed on Plaintiff’s police report—Exhibit F—

lends referential support to an already reasonable inference supporting Plaintiff’s allegation that

Defendant Officer Rebecca Hailey misidentified the complainant on Plaintiff’s police report.

    80. Defendant Officer Rebecca Hailey’s fabrication of evidence unnecessarily impeded




4
 Plaintiff actually found out the identity of Defendant Roger Clary as a by-product of a Sunshine Request that she
wrote aiming at obtaining a record of her boss’s call to the non-emergency line.
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 24




           Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 24 of 32
the truth-seeking process, caused Plaintiff an undue burden in working to demonstrate the truth,

was a moving force behind Plaintiff’s damages (including apprehension, mental distress,

inconvenience, anxiety, feelings of unjust treatment, uncertainty, and emotional pain and

suffering), and was not fair.

WHEREFORE, Plaintiff respectfully prays that this court:

A.      Grant Plaintiff any and all applicable nominal, compensatory, general and punitive

        damages.




                               FOURTH CAUSE OF ACTION
                          CONSPIRACY TO DEPRIVE PLAINTIFF
                            OF HER CONSTITUTIONAL RIGHTS
                (against Defendants St. Joseph Public Library, Roger Clary and
                      Officer Rebecca Hailey - in her individual capacity)


     81. Plaintiff hereby incorporates by reference all forgoing and subsequent allegations as if

set forth fully herein.

     82. At the time of the conduct complained of herein, Plaintiff had a clearly established right

to be free from conspiratorial conduct to deprive Plaintiff of her Constitutional rights.

Defendant St. Joseph Public Library and Defendant Roger Clary conspired to deprive
Plaintiff of her First Amendment rights.

     83. Upon information and belief, on or around noon on January 30, 2018, a librarian of

Defendant St. Joseph Public Library contacted Defendant Roger Clary and complained about

Plaintiff’s petitioning. The librarian and Defendant Roger Clary then reached an agreement to

have Plaintiff ejected from the external library grounds—including the clearly established

designated area—in violation of Plaintiff’s First Amendment rights.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 25




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 25 of 32
   84. The joint conspiratorial enterprise referenced in the preceding paragraph involved a

meeting of the minds.

   85. In the furtherance of this conspiracy, Defendant Roger Clary engaged in the overt acts

described in Plaintiff’s Statements of Fact and SECOND CAUSE OF ACTION, which

include the following:

           a. “Defendant Roger Clary told Plaintiff that she could not petition at the library.”

               ¶ 17.

           b. Defendant Roger Clary told Plaintiff that “the mall owned the entire library

               grounds and that no one had ever been allowed to petition there.” ¶ 18

           c. “Defendant Roger Clary called the police.” ¶ 21. Plaintiff incorporates by

               reference the content of this call—Exhibit A—as though set forth fully herein.

           d. Defendant Roger Clary indicated that he wanted to prosecute Plaintiff for

               trespassing. ¶ 29.

   86. As a result of Defendant Roger Clary’s overt acts, Plaintiff was deprived of her First

Amendment rights, experienced irreparable harm, and moreover has incurred expenses and has

suffered all the damages set forth previously in her complaint.

Defendant Roger Clary and Defendant Officer Rebecca Hailey conspired to deprive
Plaintiff of her right to due process.

   87. At some point between Plaintiff’s arrest and Defendant Officer Rebecca Hailey writing

Plaintiff’s police report, Defendant Officer Rebecca Hailey and Defendant Roger Clary

conspired to conceal the identity of Defendant Roger Clary, the complaining party.

   88. The joint conspiratorial enterprise referenced in the preceding paragraph involved a

meeting of the minds.

   89. In the furtherance of this conspiracy, Defendant Officer Rebecca Hailey engaged in the
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 26




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 26 of 32
overt act of intentionally and maliciously misrepresenting the identity of the complaining party

and the party who indicated that he wanted to prosecute for trespassing on Plaintiff’s police

report.

     90. Defendant Officer Rebecca Hailey’s over act significantly impeded the due course of

justice and injured the Plaintiff, as described in the preceding cause of action.

     91. Defendant Roger Clary and Defendant Officer Rebecca Hailey, in conspiring to conceal

the identity of Defendant Roger Clary acted willfully, wantonly and maliciously 1) to deprive

Plaintiff of her right to due process 2) to chill Plaintiff’s speech and 3) to retaliate against

Plaintiff for exercising her First Amendment rights.

     92. The discrepancy between the complaining party as listed on the call for service report—

Exhibit C—and the complaining party listed on Plaintiff’s police report—Exhibit F—supports a

reasonable inference that the aforementioned meeting of the minds did indeed take place.

     93. The video from Plaintiff’s cell phone taken on January 30, 2018 of Defendant Roger

Clary refusing to tell her his name—Exhibit D—supports a reasonable inference that the

aforementioned meeting of the minds was willful, wanton, and malicious.

WHEREFORE, Plaintiff respectfully prays that this Court:

A.        Grant Plaintiff any and all applicable nominal, compensatory, general and punitive

          damages.



                                 FIFTH CAUSE OF ACTION
                VIOLATION OF THE FIRST AMENDMENT - RETALIATION
             (against Defendant Officer Rebecca Hailey - in her individual capacity)

     94. Plaintiff hereby incorporates by reference all forgoing allegations as though set forth

fully herein.

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 27




           Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 27 of 32
   95. Disagreeing with an officer (as opposed to disobeying), filming an officer in a public

place, and requesting an officer’s badge number are not crimes, but protected speech/activity.

   96. While Plaintiff contends that any reasonable and prudent officer would have found out to

whom the property in question—“the library”—was titled before making an arrest for

trespassing, regardless of whether or not Defendant Officer Rebecca Hailey had probable cause

or arguable probable cause to arrest Plaintiff, Plaintiff’s arrest was retaliatory.

   97. The exact same circumstances and facts were known to Defendant Officer Rebecca

Hailey when she first arrived at the East Hills Library and requested Plaintiff’s ID as were

known to her when she declared that “We’re gonna do this the easy way,” and arrested Plaintiff.

   98. In between Officer Rebecca Hailey arriving and arresting Plaintiff, the following

       occurred:

           (a) Defendant Officer Rebecca Hailey requested that Plaintiff get off her phone and

               Plaintiff got off her phone;

           (b) Defendant Officer Rebecca Hailey asked Plaintiff for her ID, and Plaintiff gave

               her Plaintiff’s ID;

           (c) Defendant Officer Rebecca Hailey asked Plaintiff something to the effect of if she

               was aware that she could not be at/petition at the library;

           (d) Plaintiff expressed disagreement with Defendant Officer Rebecca Hailey’s legal

               theory regarding the Constitutional question outlined in the first cause of action

               herein;

           (e) Plaintiff began to record Defendant Officer Rebecca Hailey;

           (f) Plaintiff requested Defendant Officer Rebecca Hailey’s badge number and



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 28




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 28 of 32
                (g) Plaintiff told Defendant Officer Rebecca Hailey that she would not disobey an

                   order.

    99. Defendant Officer Rebecca Hailey arrested Plaintiff after (a) - (g) transpired, as opposed

to before they transpired, when the same set of circumstances and facts were known to her. The

arrest was in retaliation for (d), (e), and (f)—in retaliation for Plaintiff not cowing to her legal

theory, or being bullied into accepting it, in retaliation for Plaintiff recording her, and in

retaliation for Plaintiff requesting her badge number (which Defendant Officer Rebecca Hailey

never produced).

    100. Prior to 97(a) - (f) transpiring, Plaintiff was similarly—indeed identically

situated to herself as to after 97(a) - (f) transpired in terms of the facts and circumstances that

would be known to any officer at that time. In between the time that Officer Rebecca Hailey

arrived and the time that she arrested Plaintiff, Plaintiff was a physical threat to no one, Plaintiff

did not ask anyone to sign her petition, and Plaintiff did nothing other than the facts represented

in (a) - (g).

     101. Defendant Officer Rebecca Hailey’s retaliatory arrest of Plaintiff was neither an

acceptable use of Defendant Officer Rebecca Hailey’s badge of legal authority nor her pink

handcuffs.

   102. Arrest was not the only form of retaliation. The material misrepresentation on Plaintiff’s

police report was also retaliatory and a misuse of Defendant Officer Rebecca Hailey’s badge of

authority.

   103. Plaintiff’s exercise of her First Amendment rights—to include not cowing to Defendant

Officer Rebecca Hailey’s legal theory via disagreeing with her (not disobeying), recording

Defendant Officer Rebecca Hailey, and requesting Defendant Officer Rebecca Hailey’s badge

COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 29




          Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 29 of 32
number—was a substantial or motivating factor in Defendant Officer Rebecca Hailey’s decision

to arrest Plaintiff and subsequently falsify material information on her police report.

     104. Retaliatory arrest and false information on a police report which impedes the general

course of justice would chill a person of ordinary firmness from exercising their Constitutional

rights.

WHEREFORE, Plaintiff respectfully requests that this court:

A.        Grant Plaintiff any and all applicable special, general, compensatory and punitive

          damages.



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this court:

A.        Enter judgment declaring that the acts and policies of Defendants as described in this

          complaint violate the United States Constitution, and may not lawfully be enforced or

          repeated in the future;

B.        Enter a judgment declaring that petitioning is core political speech that is protected on the

          exterior grounds of a public library, regardless of title, and that any restrictions must be

          narrowly tailored;

C.        Enter a judgment declaring that petitioning is core political speech that is protected on

          interior sidewalks of public buildings used for public purposes, regardless of title, and

          that any restrictions must be narrowly tailored;

D.        Enter a judgment declaring that the Library policy on petitioning is facially invalid and

          impermissibly vague;



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 30




           Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 30 of 32
E.     Issue a permanent injunction enjoining the Defendants, their employees and agents, and

       all persons acting under their direction, from lawfully repeating the actions complained of

       herein;

F.     Grant Plaintiff her any reasonable attorney fees incurred and costs pursuant to 42 U.S.C.

       1988 and other applicable laws;

G.     Grant Plaintiff any and all applicable special, general and compensatory damages against

       Defendant Officer Rebecca Hailey, Defendant Roger Clary and Defendant City of St.

       Joseph;

H.     Against Defendant Officer Rebecca Hailey and Defendant Roger Clary, punitive

       damages;

I.     Grant any other relief that this Court would deem necessary and proper.




                                                              STACY ARNOLD, Plaintiff

                                                               /s/Stacy Arnold
                                                              Stacy Arnold
                                                              500 Westover Dr. #11589
                                                              Sanford, NC 27330
                                                              803-428-7024
                                                              stacy.kaye.arnold@gmail.com




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 31




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 31 of 32
                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Amended Complaint was filed

electronically with the Clerk of the Court on December 13, 2019, to be served by operation of

the Court’s electronic filing system upon all attorneys of record, including:

Christopher L. Heigele
Steven F. Coronado
Bay Otto Coronado PC – KCMO
4600 Madison Avenue
Suite 210
Kansas City, MO 64112-3019
cheigele@bayotto.com
scoronado@bayotto.com

Gregory P Goheen
McAnany, Van Cleave & Phillips, PA, - KCKS
10 East Cambridge Circle Drive
Ste. 300
Kansas City, KS 66103
ggoheen@mvplaw.com

Mark C. Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes LLC
8645 College Boulevard
Suite 250
Overland Park, KS 66210
mbeamward@bkwflaw.com

Attorneys for Defendants

                                                                        _/s/ Stacy Arnold__________




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES - 32




         Case 5:19-cv-06137-BP Document 19 Filed 12/15/19 Page 32 of 32
